Case: 19-2078      Document: 130            Page: 1       Filed: 12/01/2020




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                     ______________________

                GARY E. ALBRIGHT, ET AL.,
                   Plaintiffs-Appellants

          CLAUDE J. ALLBRITTON, ET AL.,
                     Plaintiffs

                                     v.

                        UNITED STATES,
                        Defendant-Appellee

                 -------------------------------------------

                PERRY LOVERIDGE, ET AL.,
                        Plaintiffs

                NEAL ABRAHAMSON, ET AL.,
                    Plaintiffs-Appellants

                                     v.

                        UNITED STATES,
                        Defendant-Appellee

                 -------------------------------------------

                GARY E. ALBRIGHT, ET AL.,
                         Plaintiffs

  DANIEL EARL HIGGINS, III, MICHAEL J. OPOKA,
Case: 19-2078   Document: 130     Page: 2     Filed: 12/01/2020




 2                                ALBRIGHT   v. UNITED STATES



                    ZELDA L. OPOKA,
                    Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

        2019-2078, 2019-2080, 2019-2090, 2019-2316
                 ______________________

     Appeals from the United States Court of Federal
 Claims in Nos. 1:16-cv-00912-NBF, 1:16-cv-01565-NBF,
 1:18-cv-00375-NBF, Senior Judge Nancy B. Firestone.
                 ______________________

                Decided: December 1, 2020
                 ______________________

     THOMAS SCOTT STEWART, Stewart Wald & McCulley,
 LLC, Kansas City, MO, argued for all plaintiffs-appellants.
 Plaintiffs-appellants Neal Abrahamson, Randy Anderson,
 Judy Anderson, Braukman Loving Trust, Hannelore
 Drugg, James Haley, Deslee Kahrs, Donna Kahrs, Won
 Wha Kim, Jeong Ho Kim, Terry Kline, Debbie Kline, Mas-
 cott, LLC, Terry S. McCamman, Cheryl A. McCamman,
 Sharon Newman, Cheryl D. Runnels Trust, Barbara L.
 Thompson Revocable Living Trust, William E. Waibel Liv-
 ing Trust and Pamela A. Waibel Living Trust, Diane Wal-
 ters, Richard Young, Advance Resorts of America, Inc.,
 William Appleton, Jacqueline Appleton, Berrie Beach,
 LLC, Maureen Berrie-Lawson, Angelina Best, Brecht Fam-
 ily Trust, Neil Brown, Randall S. Burbach Trust, Douglas
 Burrows, Chastain Family Limited Partnership, Gary L.
 Dowen, Mary E. Dowen, Scott Ford, Rosalie Gehlen, Len-
 hart A. Gienger Trust, Rick Hass, Barbara Hass, Cheri
 Heath-Rickert, James Henriksen, David Hirschfield,
Case: 19-2078     Document: 130   Page: 3    Filed: 12/01/2020




 ALBRIGHT   v. UNITED STATES                              3



 Roberta J. Hoffard Revocable Living Trust, Claudia Jame-
 son, Darleen Johnson, Betsy A. King Revocable Trust, Wil-
 liam Neuman, Ruffo Family Revocable Living Trust,
 Patricia Shotwell, Kevin Thomas, Carol Thomas, Shirley
 M. Thomas Revocable Living Trust, Zapp Family Revoca-
 ble Living Trust, Paul D. Ancheta, Donald Aten, Linda
 Aten, Brummund Family Revocable Living Trust, David
 William Bruneau Trust, Kim Kristina Bruneau Trust,
 Daniel Stokes, Judith Stokes, Franklin Byrnes, Alice
 Yetka, Mark Escriva, Maryann Escriva, Falconer Family
 Trust, Farmington Hubbard Adams Enterprises, LLC, Ei-
 leen George, Martha Lynn Trost Gray, James Harper,
 Georgia Gettman, Stephan Jones, Teresa Jones, Ronald
 Koch, Julie Koch, LOLA OTT IV, LLC, Ebben McCarty,
 James McDonald, Sally McDonald, Synthia McIver, Zhim-
 ing Mei, Oregon Conference of the Methodist Church, Ore-
 gon-Idaho Annual Conference of the United Methodist
 Church, Oregon Writers Colony, Inc., Ardyce K. Osborn
 Revocable Living Trust, Rockaway Sandwood Ltd., Michael
 Sabin, Jerry Schlegel, Van's Camp LLC, Fred Wale, An-
 drea Lynn Wallace, Mary Judith Upright Living Trust also
 represented by ELIZABETH MCCULLEY; MICHAEL JAMES
 SMITH, STEVEN WALD, St. Louis, MO.

     JAMES H. HULME, Arent Fox LLP, Washington, DC, for
 plaintiffs-appellants Edward J. Bates, Judith A. Bates,
 Todd A. Bridge, Rebecca A. Bridge, Sherry D. Crocker,
 Howard N. Dietrich, Sr., Bradley C. Donohue, Erickson Re-
 alty, Ltd., Joseph A. Evers, Beverly J. Evers, Evers Family
 Farms, Inc., Roderick Michael Gordon Living Trust, Daniel
 Earl Higgins, III, Jason Hitz, Christy Hitz, Mark Beer,
 Carol Beer, JC Purinton Group, LLC, Dmitri Kosten, Kurt
 Langeberg, Linda Langeberg, Lardner Family Revocable
 Trust, M& GT Land Management LLC, James E.
 McConnell, Rita J. McConnell, Michael J. Opoka, Zelda L.
 Opoka, Lyal T. Purinton, Sandra K. Purinton, Barbara
 Reimers Family Trust, Schwietert Enterprises II, LLC,
 Brady A. Smith, Patrick Toews, Dominique Toews, Upper
Case: 19-2078     Document: 130   Page: 4     Filed: 12/01/2020




 4                                ALBRIGHT   v. UNITED STATES



 Crust Real Estate, LLC, Eric P. Williams, Karen J. Wil-
 liams, Charles Winders, James P. Calpin Trust, Carla C.
 Albright, Gary E. Albright. Also represented by DONALD
 B. MITCHELL, JR.

     MEGHAN S. LARGENT, LewisRice, St. Louis, MO, for
 plaintiffs-appellants Carole J. Bellisario, Martha Bush,
 George W. DeGeer, Tracy J. Keegan, David L. Hubbell,
 Gregory K. Hulbert Trust, Jamieson Land and Timber,
 LLC, Gail M. Kessinger, James A. Kliewer, Susan M.
 Kliewer, Little Family Trust, James C. Miller, Diane
 Foeller Miller, Daniel Mathias Foeller, Thomas Charles
 Foeller, Thomas J. Rinck and Sandra Gift Trust, Switzer
 Family Trust, Steven Michael Van Doren, Linda Ann Van
 Doren, Willa Worley, Richard John Vidler, Jr., Arlene
 Frances Wolever Trust. Also represented by LINDSAY
 BRINTON.

     ANNA KATSELAS, Environment and Natural Resources
 Division, United States Department of Justice, Washing-
 ton, DC, argued for defendant-appellee. Also represented
 by JEFFREY B. CLARK, ERIC GRANT.

     MARK F. HEARNE, II, True North Law Group, LLC, St.
 Louis, MO, for amicus curiae National Association of Re-
 versionary Property Owners. Also represented by STEPHEN
 S. DAVIS.
                 ______________________

     Before PROST, Chief Judge, LINN and TARANTO, Circuit
                           Judges.
 PROST, Chief Judge.
    These consolidated appeals stem from a “rails-to-trails”
 conversion in Oregon. The Court of Federal Claims deter-
 mined that the twenty-six deeds at issue each conveyed fee
 simple title, not an easement, from Appellants’
Case: 19-2078     Document: 130    Page: 5    Filed: 12/01/2020




 ALBRIGHT   v. UNITED STATES                                5



 predecessors-in-interest to the railroad. 1 See generally
 Loveridge v. United States, No. 16-912L, 2019 WL 495578
 (Fed. Cl. Feb. 8, 2019) (“Reconsideration”); Loveridge v.
 United States, 139 Fed. Cl. 122 (2018) (“Decision”). For
 that reason, the Court of Federal Claims concluded that
 Appellants have no compensable property interest in the
 land to which the deeds pertain. Appellants appealed. We
 affirm.
                               I
     The United States Surface and Transportation Board
 (“STB”) has regulatory authority over rail carriers who
 wish to discontinue or abandon any part of their railroad
 line. 49 U.S.C. §§ 10501(b), 10903. Discontinuance “allows
 a railroad to cease operating a line for an indefinite period
 while preserving the rail corridor for possible reactivation
 of service in the future.” Preseault v. Interstate Commerce
 Comm’n, 494 U.S. 1, 4 n.3 (1990) (“Preseault I”). Abandon-
 ment “removes the line from the national rail system and


     1   Like the parties, we identify the deeds by the gran-
 tor’s name or, if the grantor executed more than one deed,
 by both the grantor’s name and the book and leading page
 number. The deeds at issue on appeal are Beals 18/40
 (J.A. 20, 1219); Bryden (J.A. 24, 1234); Burgholzer 83/99
 (J.A. 26, 1238); Cummings (J.A. 35, 1263); DuBois 24/40
 (J.A. 41, 1281); Friday (J.A. 44, 1296); Galvani (J.A. 45,
 1300); Gattrell (J.A. 46, 1302); Goodwin (J.A. 50, 1310);
 Hagen (J.A. 51, 1312); Jeffries (J.A. 63, 1357); Rinck
 (J.A. 88, 1438); Rupp (J.A. 92, 1446); Slattery (J.A. 96,
 1462); Smith (J.A. 97, 4871); Stowell (J.A. 100, 1473);
 Thayer 11/355 (J.A. 103, 1478); Watt 12/343 (J.A. 112,
 1478); Watt 12/344 (J.A. 113, 1502); Watt 12/345 (J.A. 114,
 1504); Westinghouse 85/39 (J.A. 117, 1504); Wheeler Lum-
 ber 16/3 (J.A. 119, 2133); Wheeler Lumber 16/5 (J.A. 120,
 4773); Wilson 75/244 (J.A. 122, 1524); Woodbury 16/481
 (J.A. 123, 4864); and Woodbury 23/399 (J.A. 124, 4829).
Case: 19-2078    Document: 130      Page: 6     Filed: 12/01/2020




 6                                  ALBRIGHT   v. UNITED STATES



 terminates the railroad’s common carrier obligation for the
 line.” Chi. Coating Co., LLC v. United States, 892 F.3d
 1164, 1166 (Fed. Cir. 2018). A railroad seeking to abandon
 any part of its railroad line must either file a standard
 abandonment application under 49 U.S.C. § 10903 or seek
 an exemption under 49 U.S.C. § 10502. See Caldwell v.
 United States, 391 F.3d 1226, 1228 & n.3 (Fed. Cir. 2004).
     A provision of the National Trails System Act Amend-
 ments of 1983, Pub. L. No. 98-11, sec. 208(1), 97 Stat. 42,
 48 (codified as amended at 16 U.S.C. § 1247(d)), provides
 an alternative to abandonment called “railbanking,” which
 preserves the possibility of future use of the land for rail-
 road purposes but permits a trail sponsor to both take re-
 sponsibility for the land and convert it in the interim to a
 recreational trail. Preseault I, 494 U.S. at 6–7; Chi. Coat-
 ing, 892 F.3d at 1167. To initiate this process, a prospec-
 tive trail sponsor must first notify the STB of its interest to
 repurpose the land to interim trail use. Preseault I,
 494 U.S. at 7 n.5; Chi. Coating, 892 F.3d at 1167 & n.3. If
 the railroad agrees to negotiate an interim trail use/rail-
 banking agreement with the prospective trail sponsor, the
 STB issues a Certificate of Interim Trail Use (“CITU”) or,
 in the case of exemption proceedings, a Notice of Interim
 Trail Use (“NITU”).        See 49 C.F.R. § 1152.29(c)–(d);
 Caquelin v. United States, 959 F.3d 1360, 1363 (Fed. Cir.
 2020); Chi. Coating, 892 F.3d at 1167. The CITU or NITU
 provides the parties with a period of time to negotiate a
 trail use agreement. See 49 C.F.R. § 1152.29. If the parties
 reach an agreement, upon notifying the STB, the corridor
 is railbanked, and the trail sponsor may convert the rail
 segment to a trail. See Preseault I, 494 U.S. at 7.
     Turning now to this case, on May 26, 2016, the Port of
 Tillamook Bay Railroad (“POTB”) filed an exemption notice
 with the STB to abandon the portion of its rail line located
 between milepost 775.1 (near Banks, Oregon) and milepost
 856.08 (near Tillamook, Oregon). On June 7, 2016, the
 Salmonberry Trail Intergovernmental Agency (“STIA”)
Case: 19-2078     Document: 130     Page: 7   Filed: 12/01/2020




 ALBRIGHT   v. UNITED STATES                                7



 asked the STB to issue a NITU for the segment. The STB
 issued the NITU on July 26, 2016, after POTB expressed
 its willingness to negotiate with STIA for interim trail use
 and railbanking. STIA and POTB ultimately reached an
 interim trail use agreement and notified the STB of the
 agreement on October 23, 2017.
      Shortly after the NITU issued, Plaintiffs-Appellants
 filed the underlying action in the Court of Federal Claims,
 alleging that the conversion of the land to interim trail use
 amounted to a Fifth Amendment taking. One hundred
 thirty-two deeds were initially at issue in the case.
 Twenty-six deeds remain at issue in this appeal. Appel-
 lants contend that “their predecessors-in-interest granted
 only easements to the railroad which terminated when the
 railroad became dormant” and, as a result, “conversion of
 the rail corridor gave rise to a” compensable Fifth Amend-
 ment taking. See Decision, 139 Fed. Cl. at 127. In re-
 sponse, the government argued that there was no
 compensable taking because the deeds at issue “conveyed
 the property within the rail corridor to the railroads in fee
 simple absolute.” Id. The Court of Federal Claims agreed
 with the government, concluding on partial summary judg-
 ment that the twenty-six deeds at issue conveyed fee sim-
 ple title to the railroad and that, therefore, no Fifth
 Amendment taking occurred.
    Appellants appealed.       We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                               II
     We review de novo the decision of the Court of Federal
 Claims on summary judgment. Cienega Gardens v. United
 States, 331 F.3d 1319, 1328 (Fed. Cir. 2003); see also Chi.
 Coating, 892 F.3d at 1169. “Summary judgment is appro-
 priate where there is no genuine dispute as to any material
 fact and the moving party is entitled to judgment as a mat-
 ter of law.” Arko Exec. Servs., Inc. v. United States,
 553 F.3d 1375, 1378 (Fed. Cir. 2009) (citing Anderson v.
Case: 19-2078    Document: 130      Page: 8     Filed: 12/01/2020




 8                                  ALBRIGHT   v. UNITED STATES



 Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)); see also R.
 Ct. Fed. Cl. 56(a).
     The Fifth Amendment of the Constitution provides
 that “private property [shall not] be taken for public use,
 without just compensation.” U.S. CONST. amend. V, cl. 4.
 Here, the only issue on appeal is whether the twenty-six
 deeds at issue conveyed to the railroad an estate in fee sim-
 ple absolute or an easement. If the deeds conveyed only an
 easement, then the Appellants might have a valid takings
 claim. See Preseault v. United States, 100 F.3d 1525, 1533
 (Fed. Cir. 1996) (en banc) (“Preseault II”); see also Chi.
 Coating, 892 F.3d at 1170; Ellamae Phillips Co. v. United
 States, 564 F.3d 1367, 1373 (Fed. Cir. 2009). But if the
 railroad “obtained fee simple title to the land over which it
 was to operate, and that title inures, as it would, to its suc-
 cessors, the [Appellants] would have no right or interest in
 those parcels and could have no claim related to those par-
 cels for a taking.” Preseault II, 100 F.3d at 1533; see also
 Chi. Coating, 892 F.3d at 1170; Ellamae Phillips, 564 F.3d
 at 1373. To determine the nature of the conveyance, we
 apply Oregon law as it is “the law of the state where the
 property interest[s] arise[].”     Chi. Coating, 892 F.3d
 at 1170.
     For the reasons below, we agree with the Court of Fed-
 eral Claims that each of the twenty-six deeds conveyed fee
 simple title to the railroad and, accordingly, Appellants
 have no compensable Fifth Amendment takings claim re-
 lating to these deeds.
                               A
     Under Oregon law, “[w]hether an instrument conveys
 ownership of land or only an easement depends upon the
 intention of the parties.” 2 Bouche v. Wagner, 293 P.2d 203,


     2  The parties dispute whether, under Oregon law, it
 is presumed that the parties intended to convey a fee
Case: 19-2078     Document: 130     Page: 9    Filed: 12/01/2020




 ALBRIGHT   v. UNITED STATES                                  9



 208 (Or. 1956) (internal quotation marks omitted); see also
 Bernards v. Link, 248 P.2d 341, 344 (Or. 1952).
      In Wason v. Pilz, a case that did not involve a railroad
 deed, the Oregon Supreme Court considered a deed convey-
 ing a parcel of land for road purposes. 48 P. 701, 701–02
 (Or. 1897). The court concluded that because the convey-
 ance granted land only for limited purposes, the language
 of the conveyance was “indicative of an easement only” and
 was “controlling as the measure of the estate granted.” Id.
     In Bernards, the Oregon Supreme Court held that the
 railroad deed at issue granted an easement, not a fee sim-
 ple estate, and stated:
     It will be observed from the deed that (1) it was en-
     titled “Right of Way Deed”; (2) a conveyance of the
     strip was made “for use as a right of way”; (3) the
     consideration was only $1 [i.e., the consideration
     was nominal]; (4) the conveyance was subject to a
     condition subsequent which revested all title in the
     grantors in the event the stipulated condition oc-
     curred; (5) the grantees were required to construct
     for the use of the grantors a cattle crossing; (6) the
     description included the phrase “over and across
     and out of the land of the grantors”; (7) the phrase-
     ology employed repeatedly the term “strip of land”;
     [and] (8) the grantee was required to “build and
     keep in repair a good and substantial fence along
     each side of the strip.”
 Bernards, 248 P.2d at 343–44. Although “[v]arious tests
 ha[d] been suggested by the commentators for facilitating


 simple estate unless the intent to pass a lesser estate was
 expressly stated or necessarily implied. We need not de-
 cide this issue to resolve the case, as we conclude that the
 deeds at issue convey a fee simple estate even if there is no
 presumption that they did so.
Case: 19-2078     Document: 130      Page: 10     Filed: 12/01/2020




  10                                 ALBRIGHT   v. UNITED STATES



  a determination whether a deed like the one before [the
  court] grants an easement or conveys the fee,” the court
  “deem[ed] it unnecessary to set forth . . . a review of the
  many authorities cited by the parties” because “the [Wa-
  son] decision is determinative of the issues under consider-
  ation.” Id. at 343–44. In particular, like the deed in Wason,
  the deed in Bernards similarly conveyed land only for a
  limited purpose: specifically, the deed “convey[ed] . . . for
  its use as a right of way for a railroad, a strip of land.” Id.
  at 342 (emphasis added.
      The Oregon Supreme Court considered another rail-
  road deed in Bouche but this time concluded that the deed
  conveyed fee simple title. 293 P.2d at 210. As in Bernards,
  the court stressed the importance of what the deed pur-
  ports to convey. Specifically, the court explained:
       A study of the cited cases suggests that the courts
       have little difficulty, where a railroad company is
       the grantee, in declaring that the instrument cre-
       ates only an easement whenever the grant is a use
       to be made of the property, usually, but not invari-
       ably, described as for use as a right of way in the
       grant.
        On the other hand, . . . [c]onveyances to railroads,
       which purport to grant and convey a strip, piece,
       parcel, or tract of land, and which do not contain
       additional language relating to the use or purpose
       to which the land is to be put or in other ways cut-
       ting down or limiting, directly or indirectly, the es-
       tate conveyed, are usually construed as passing an
       estate in fee.
  Id. at 209 (internal quotation marks omitted).
      The court further remarked that courts had “ex-
  press[ed] a divergence of opinion when the conveyance
  merely has a reference to the use or purpose to which the
  land is to be put, and which is contained in either the
Case: 19-2078     Document: 130      Page: 11    Filed: 12/01/2020




  ALBRIGHT   v. UNITED STATES                                 11



  granting or habendum clause, and, except for the reference,
  would uniformly be construed as passing title in fee.” Id.
  The court explained that the “confusion . . . arises for the
  most part in the failure to distinguish the twofold meaning
  of the words ‘right of way.’” Id. Specifically, the term right
  of way is “sometimes used to describe a right belonging to
  a party, a right of passage over any tract; and it is also used
  to describe that strip of land which railroad companies take
  upon which to construct their road-bed.” Id. (quoting Joy
  v. City of St. Louis, 138 U.S. 1, 44 (1891) (emphasis omit-
  ted)).
      In considering the 1921 deed at issue in the case, the
  court concluded that “it was the intention of the parties
  that the fee in the land should pass,” reasoning:
      The conveyance is not entitled (1) a “right of way
      deed”; (2) the granting clause conveys land, not a
      right; (3) the consideration was substantial ($650);
      (4) there is no reverter provided for; (5) the words
      “over and across the lands of the grantors” do not
      appear; and (6) the land conveyed is described with
      precision.
  Id. at 206, 209–10. The court explained further that “[t]he
  only indication that the parties may have intended an ease-
  ment should pass is the incidental reference to a ‘right of
  way’ in the covenant following the granting and habendum
  clause,” but that term “could have referred to either the
  right of passage or to the land itself,” and there was noth-
  ing in the deed that limited the use the grantee might make
  of the land. Id. at 209.
       The court also concluded that the 1919 deed at issue
  “conveyed the fee simple title to the land involved,” reason-
  ing:
      [The deed] contained no mention of a right of way;
      it described the subject of the grant as “a strip of
      land,” not as a “right,” and there was no statement
Case: 19-2078     Document: 130      Page: 12     Filed: 12/01/2020




  12                                  ALBRIGHT   v. UNITED STATES



       of the purposes for which it was granted; it de-
       scribed the land conveyed with a relatively high de-
       gree of precision; and the habendum clause is of the
       type usually employed to convey a fee simple title.
  Id. at 206–07, 210.
                                 B
       We conclude that each of the twenty-six deeds con-
  veyed fee simple title, not merely an easement, and we thus
  affirm the decision of the Court of Federal Claims.
        Importantly, the granting clauses of all twenty-six
  deeds at issue purport to convey land—not an easement,
  not a right of way, and not property for specified purposes.
  Seventeen of the deeds provide, with at most minor and
  immaterial grammatical differences: “[The grantors] bar-
  gain, sell, grant, convey, and confirm” to the railroad com-
  pany “and to its successors and assigns forever, all of the
  following described real property . . . to wit: a strip of land
  . . . .” (emphasis added). 3 Four deeds provide, again with
  at most minor and immaterial grammatical differences:
  “[The grantors] grant, bargain and sell, convey[,] and con-
  firm . . . all that certain lot, piece, parcel and tract of land
  . . . .” (emphasis added). 4 Four more deeds provide, yet
  again with at most minor immaterial grammatical differ-
  ences: “[The grantors] bargain, sell, grant, convey[,] and
  confirm . . . a strip of land . . . .” (emphasis added). 5 And


       3 These deeds are Beals 18/40, Burgholzer 83/99,
  Cummings, DuBois 24/40, Goodwin, Jeffries, Rinck, Slat-
  tery, Smith, Thayer 11/355, Watt 12/343, Watt 12/344,
  Watt 12/345, Westinghouse 85/39, Wheeler Lumber 16/3,
  Wheeler Lumber 16/5, and Wilson 75/244.
       4 These deeds are Friday, Galvani, Hagen, and Stow-
  ell.
       5 These deeds are Gattrell, Rupp, Woodbury 16/481,
  and Woodbury 23/399.
Case: 19-2078     Document: 130     Page: 13     Filed: 12/01/2020




  ALBRIGHT   v. UNITED STATES                                13



  the remaining deed—Bryden—provides: “[The grantors]
  grant, bargain, sell and convey . . . all of the following
  bounded and described real property . . . a strip of land
  . . . .” (emphasis added).
      Although four of the deeds—Bryden, Friday, Smith,
  and Stowell—include the word “right of way,” the deeds do
  so only in their descriptions of the property conveyed and
  only to describe the land itself, not to describe what was
  being conveyed.       Reconsideration, 2019 WL 495578,
  at *51–52, 56–57; see Bouche, 293 P.2d at 209 (discussing
  the “twofold meaning” of right of way).
      In addition, although seven deeds—DuBois, Gattrell,
  Goodwin, Rinck, Slattery, Wheeler Lumber 16/3, and
  Wheeler Lumber 16/5—further indicate that the right to
  operate a railroad is conveyed, this language is clearly em-
  ployed merely to confirm that the conveyance includes that
  right, not to limit the interest conveyed to that right. E.g.,
  J.A. 50–51, 1310 (providing that “real property” is con-
  veyed to the railroad “and to its successors and assigns for-
  ever[,] . . . together with the appurtenances[,] tenements[,]
  and hereditaments thereunto belonging or in anywise ap-
  pertaining, together also with the right to maintain and op-
  erate a railroad thereover” (emphasis added)); J.A. 120–
  121, 4773 (providing that “real property” is conveyed to the
  railroad “and to its successors and assigns forever . . .
  [t]ogether with the appurtenances, tenements[,] and here-
  ditaments thereunto belonging or in anywise appertain-
  ing[,] . . . grantors confirming also to the grantee, its
  successors and assigns, the right to build, maintain and op-
  erate a line of railway thereover” (emphasis added)).
      In addition, none of the deeds provide for a reverter or
  otherwise contain language limiting the use that the
  grantee could make of the land. To the contrary, each of
  the deeds purport to convey land to the grantee and “to its
  successors and assigns forever.” And twenty-five of the
  twenty-six deeds specify that the land is conveyed with all
Case: 19-2078    Document: 130      Page: 14     Filed: 12/01/2020




  14                                ALBRIGHT   v. UNITED STATES



  appurtenances, tenements and hereditaments. The deeds
  at issue are thus much more akin to the 1921 deed in
  Bouche than to the deed in Bernards. Compare Bouche,
  293 P.2d at 209 (concluding that the 1921 deed conveyed a
  fee simple in part because “there [was] no reverter provided
  for”), with Bernards, 248 P.2d at 342 (deed at issue provid-
  ing that “should [the grantee] fail so to build such railroad,
  this grant shall become null and void, and the title to said
  strip so conveyed shall revert to said grantors and their
  successors in interest”).
      In sum, like the granting clause at issue in Bouche, the
  granting clauses in all the deeds at issue here plainly pur-
  port to convey real property. And the deeds state that the
  property is conveyed to the grantee and its successors and
  assigns “forever.” The granting clauses do not purport to
  convey an easement, a right of way, or something else that
  would indicate an intent to convey an easement, such as
  property for specific purposes like the deed at issue in Ber-
  nards. Nor do the deeds provide for reverter or otherwise
  limit the uses the grantee can make of the land. These ob-
  servations strongly support the conclusion that the deeds
  transferred fee simple absolute title to the land. See
  Bouche, 293 P.2d at 209–10; Bernards, 248 P.2d at 342–44.
      Nothing points us to a different conclusion. Appellants
  argue that the deeds’ use of the phrase “strip of land” evi-
  dences that the deeds conveyed only an easement. Appel-
  lants rely on Bernards’s “observation” that the deed at
  issue, which the court construed as conveying an easement,
  “employed repeatedly the term ‘strip of land.’” Bernards,
  248 P.2d at 343.
      Appellants’ argument is unpersuasive. For starters,
  the Bouche court stated that “[c]onveyances to railroads,
  which purport to grant and convey a strip . . . of land” and
  do not otherwise limit the estate conveyed “are usually con-
  strued as passing an estate in fee.” Bouche, 293 P.2d
  at 209. The Bouche court also specifically concluded that
Case: 19-2078     Document: 130     Page: 15     Filed: 12/01/2020




  ALBRIGHT   v. UNITED STATES                                15



  the 1919 deed at issue conveyed fee simple title in part be-
  cause “it described the subject of the grant as ‘a strip of
  land,’ not as a ‘right.’” Id. at 210. Accordingly, although
  the deeds describe the land conveyed as a strip, that fact,
  standing alone, does not evidence that the parties to the
  deed intended to convey only an easement.
       Even assuming Appellants are correct that Bernards
  attached significance to the deeds’ use of the term “strip of
  land,” Bouche appears to have reduced or eliminated such
  significance. And it is not at all clear that Bernards did
  attach great significance to the term, considering Bernards
  merely observed that the deed included the term but oth-
  erwise rested heavily on Wason—which did not relate to
  the significance of the term strip of land—in reaching its
  decision. See Bernards, 248 P.2d at 343–44. Furthermore,
  at most Bernards attached significance to “repeated[]” use
  of the term strip of land, but here the deeds use the term
  infrequently: most use the term only once to describe the
  land being conveyed, and the deeds that more often use the
  term do so only because they describe more than one strip
  of land.
       Appellants further point to a number of Oregon Su-
  preme Court cases stating that it is against public policy to
  have numerous strips of land all held separately in fee sim-
  ple absolute. See, e.g., Cross v. Talbot, 254 P. 827, 828
  (Or. 1927). This argument is also unpersuasive. Our deci-
  sion relies on the relevant Oregon case law, including Ber-
  nards and Bouche. Appellants have failed to persuade us
  that Bernards and Bouche are not good law or otherwise do
  not already account for this public policy, particularly con-
  sidering that the Oregon Supreme Court announced this
  public policy long before Bernards and Bouche. Further-
  more, we note that it is beyond question that, under Oregon
  law, railroads sometimes obtained fee simple title to strips
  of land used for their rail lines. See, e.g., Bouche, 293 P.2d
  203. This is such a case.
Case: 19-2078    Document: 130     Page: 16    Filed: 12/01/2020




  16                               ALBRIGHT   v. UNITED STATES



       In addition, Appellants contend that the deeds do not
  describe the land with precision, which favors finding that
  the deeds convey an easement. This argument falls short
  because each of the deeds describes the land conveyed with
  at least some precision. In particular, each deed identifies
  the boundaries of the strip of land conveyed in reference to
  the centerline of the railroad that had been surveyed and
  located before executing the deeds. Under such circum-
  stances, it can hardly be said that the deeds failed to ade-
  quately specify the boundaries of the land conveyed. See,
  e.g., Restatement (First) of Property § 471 (1944) (observ-
  ing that “a conveyance creating an estate” can describe the
  land conveyed “in any of many different ways,” including
  “by reference to an area to be located by survey with refer-
  ence to a known point or points”).
       Appellants also highlight that many of the deeds use
  the term “through” or “across,” which they contend is simi-
  lar to the Bernards deed’s usage of “over and across and out
  of the land of the grantors.” Bernards, 248 P.2d at 342–43.
  We are not convinced. The deed in Bernards used that
  phrase in the granting clause to describe what was con-
  veyed, and the usage suggested that the deed conveyed not
  a possessory interest in the property itself but rather a
  nonpossessory right of way over and across the land. See
  id. In contrast, here the deeds do not use “through” and
  “across” to limit what was conveyed by the deed. Rather,
  the deeds use the terms only in the description of the prop-
  erty conveyed and merely to communicate that the railroad
  had been located through certain property.
      Furthermore, Appellants argue that, for many of the
  deeds, the stated consideration was nominal, which Appel-
  lants contend evidences that the parties intended to convey
  only an easement. Under these circumstances, reciting
  nominal consideration is insufficient to overcome the other
  factors supporting a determination that the deeds convey
  an estate in fee simple absolute. We also note that, on at
  least one occasion, an Oregon appellate court gave little
Case: 19-2078     Document: 130     Page: 17    Filed: 12/01/2020




  ALBRIGHT   v. UNITED STATES                               17



  weight to a pre-1967 deed’s recitation of nominal consider-
  ation of $1 on the basis that “[i]t was not until 1967 that
  the legislature” began “requiring that conveyances state
  true and actual consideration,” and there was “no evidence
  that one dollar was the true consideration.” Realvest Corp.
  v. Lane Cnty., 100 P.3d 1109, 1118 & n.6 (Or. Ct. App.
  2004). Likewise, the deeds at issue here were all executed
  prior to 1967, and there is no evidence that the recited con-
  sideration is the true consideration.
       Finally, Appellants contend that we should construe
  the deeds as passing an easement because each deed spe-
  cifically states that the railroad had already surveyed and
  located a railway across the grantor’s land prior to execut-
  ing the deed. Appellants rely on our decision in Preseault
  II. There, we interpreted Vermont law as providing that
  where a railroad company’s survey and location of the rail-
  way precedes the execution of a written instrument, the
  survey and location, not the subsequent written instru-
  ment, “is the operative determinant.”          Preseault II,
  100 F.3d at 1536–37. We explained that railroads in Ver-
  mont had eminent domain power to acquire easements in
  land necessary to operate rail lines. Id. We reasoned that
  where a railroad company surveys and locates its right of
  way prior to any written agreement, such action evidences
  the company’s intent to acquire only an easement pursuant
  to its eminent domain authority, and any subsequent writ-
  ten conveyance “retain[s] [that] eminent domain flavor.”
  Id.
      Appellants’ reliance on Preseault II is unpersuasive.
  Preseault II applied Vermont law, not Oregon law, and we
  are unaware of any authority in Oregon that supports Ap-
  pellants’ position. To the contrary, the 1921 deed con-
  strued in Bouche plainly indicated that it was executed
  after the railroad was “located and established,” and the
  Bouche court gave no significance whatsoever to that.
  Bouche, 206 Or. at 206, 209. We do not accept Appellants’
  invitation to depart from Bouche.
Case: 19-2078    Document: 130      Page: 18    Filed: 12/01/2020




  18                                ALBRIGHT   v. UNITED STATES



      Furthermore, even the Supreme Court of Vermont has
  not interpreted Preseault II to support Appellants’ position.
  In Old Railroad Bed, LLV v. Marcus, the Supreme Court
  of Vermont explained that “[t]o the extent that . . . Pre-
  seault [II] holds that a location survey automatically con-
  verts a subsequent fee-simple conveyance into an
  easement, we know of no law in Vermont or elsewhere to
  support such a claim.” 196 Vt. 74, 79 (2014). Indeed, a lo-
  cation survey does not “preclude[] a railroad from subse-
  quently purchasing, or the landowner from subsequently
  conveying, a deeded fee-simple interest.” Id. at 81. For at
  least these reasons, we do not read Preseault II as broadly
  as Appellants, and even if we did, Preseault II would nev-
  ertheless not justify departing from Bouche and Bernards.
       In short, we conclude that the twenty-six deeds at issue
  here each conveyed an estate in fee simple absolute, not an
  easement, to the railroad company. Importantly, each of
  the deeds purports to convey land, not an easement, right
  of way, or property for specified purposes. In addition, the
  deeds purport to convey the land forever and do not provide
  for reverter or otherwise restrict the use the grantee could
  make of the land. Even though some of the deeds recite
  only nominal consideration and the deeds were executed
  after the railroad was surveyed and located, on balance and
  under these circumstances, we conclude that the parties
  conveyed estates in fee simple absolute to the railroad com-
  pany. 6



       6   We further note that even if we were to conclude,
  for one or more deeds, that there was irreconcilably con-
  flicting language between the granting clause and other
  parts of the deed, the granting clause—which purports to
  convey land, not a right of way or property for specified
  purposes—would control. Palmateer v. Reid, 254 P. 359,
  361 (Or. 1927); see also First Nat’l Bank of Or. v. Townsend,
  555 P.2d 477, 478 (Or. Ct. App. 1976) (“There is also
Case: 19-2078     Document: 130       Page: 19   Filed: 12/01/2020




  ALBRIGHT   v. UNITED STATES                               19



                                III
       We have considered Appellants’ remaining arguments
  but find them unpersuasive. For the foregoing reasons, we
  affirm the decision of the Court of Federal Claims.
                          AFFIRMED




  authority for the more technical proposition that if the in-
  tent of the parties cannot be discerned from the deed and
  there is, as here, an irreconcilable conflict between the
  granting clause and other parts of the deed, the estate con-
  veyed in the granting clause will prevail.”).